DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment to the claims dated 11/10/2021 has been entered.

Regarding Claim 28.
Claim 28 contains the limitation “when the drive coupler is inserted within the hollow interior of the drapery rod the main body compresses and the plurality of connection members cut into and hold onto the inward most edge of at least one of the plurality of helical impressions;”. The examiner considered whether “the main body compresses” introduces new matter, as compressing the body of the drive coupler was not previously introduced. However, the examiner considers that the body is a compressible non-metallic, and the metallic connection members must be introduced into the drapery rod with enough force to cut into and hold onto the inward most edge of at least one of the plurality of helical impressions, and that this force must necessarily compress the main body to a certain degree. The examiner finds that in this limitation new matter has not been introduced.

Claim Objections
Claims 20 and 21 are objected to because of the following informalities: Claims should be in a single sentence format. Claims 20 and 21 end with a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the at least one connection member" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2014/0076505 A1 – Mullet.

Regarding Claim 1. (Currently Amended) 
Mullet teaches a drapery system (Fig 1) comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a plurality of connection members (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21);
a motor; 
coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein the drive coupler is configured to be inserted within the hollow interior of the drapery rod and the plurality of connection members are configured to engage at least one of the plurality of helical impressions of the interior surface;
wherein when the motor operates the drive coupler rotates;
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).

Regarding Claim 7. (Original)
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the drapery rod is a thin-walled formed tube.(Fig 20) 

Regarding Claim 8. (Original) 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)

Regarding Claim 9. (Currently Amended) 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 10. (Original) 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 30. (New) 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …)(The above quotation in light of Figs 20 and 21 teaches this limitation).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of US Pat. 4,159,162 – Christoffel.

Regarding Claim 4. (Original) 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the drive coupler includes a main body (Fig 19, 92) 
Mullet does not teach a compressible non-metallic material.
	However, Christoffel teaches the drive coupler includes a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
	
Claim 6, 19, 21-26, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of PG Pub. US 2018/0171710 A1 – Kirby. 

Regarding Claim 6. (Currently Amended) 
Mullet teaches all limitations of claim 1.
Mullet does not teach the at least one connection member includes a pair of opposing arms that angle toward one another and include a space between their ends.
opposing arms (Fig 4A, elements 422, 424) that angle toward one another and include a space between their ends.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection members of the drive coupler of Mullet with the opposing arms of the drive coupler of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to ease the installation of the drive coupler into the drive element tube.

Regarding Claim 19. (Currently Amended)
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
wherein the drapery rod is a thin walled formed tube (Fig 20); 
drive coupler (Figs 18 and 19, 92);
the drive coupler having a main body (Figs 18 and 19, 92);
the drive coupler having at least one connection member (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21); 
a motor (Fig 6, 82); 
the motor operatively connected to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
Mullet does not teach that when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler cuts into and holds onto at least one of the plurality of helical impressions of the interior surface.
However, Kirby teaches when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler cuts into and holds onto (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube) at least one of the plurality of helical impressions of the interior surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive coupler of Mullet with the metallic One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive engagement between the drive coupler and the drive element.

Regarding Claim 21. (Original) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Kirby teaches the at least one connection member is formed of a metallic material; (Paragraph [0052]; each of the plurality of spring clips 420 may be metal)

Regarding Claim 22. (Currently Amended) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
As applied, the combination does not teach the at least one connection member includes a pair of opposing arms that angle toward one another and include a space between their ends
	However, Kirby teaches the at least one connection member includes a pair of opposing arms that angle toward one another and include a space between their ends (Fig 4A, elements 422 and 424)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Kirby with the opposing arms of the connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the “bite” of the connection members while allowing for ease of insertion into the tube.
	
Regarding Claim 23. (Original) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)


The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 25. (Original) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 26. (Currently Amended)
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
the plurality of helical impressions having an inward most edge;
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a plurality of connection members (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21);
a motor; 
the motor operatively coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein the drive coupler is configured to be inserted within the hollow interior of the drapery rod and hold onto the inward most edge of at least one of the plurality of helical impressions of the interior surface of the drapery rod; (See mating profiles in Figs 19 and 20)
wherein when the motor operates the drive coupler rotates; 
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).
Mullet does not teach the plurality of connection members are configured to cut into and 
However, Kirby teaches the plurality of connection members are configured to cut into and hold onto the interior of the drive element. (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive coupler of Mullet with the connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive engagement between the drive coupler and the drive element.

Regarding Claim 32. (New) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the helical impressions of the interior surface are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …)(The above quotation in light of Figs 20 and 21 teaches this limitation).

Regarding Claim 33. (New) 
The combination of Mullet and Kirby teaches all limitations of claim 26.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …)(The above quotation in light of Figs 20 and 21 teaches this limitation).

Claims 11, 12, 15-18, 28, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of Christoffel and Kirby.

Regarding Claim 11. (Currently Amended)
Mullet teaches a drapery system (Fig 1) comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a main body (Figs 18 and 19, 92);
the drive coupler having at least one connection member (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21); 
a motor (Fig 6, 82); 
the motor operatively connected to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler engages at least one of the plurality of helical impressions of the interior surface. (Compare Figs 19 and 20)
Mullet does not teach:
wherein the main body is formed of a compressible non-metallic material; or
wherein the at least one connection member is formed of a metallic material; 
compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
	Also, Kirby teaches the at least one connection member is formed of a metallic material. (Paragraph [0052]; each of the plurality of spring clips 420 may be metal,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Christoffel with the metallic connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to improve the springiness of the connection members as one non-limiting example.
	
Regarding Claim 12. (Currently Amended)
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Kirby teaches the at least one connection member includes a pair of opposing arms (Fig 4A, elements 422 and 424) that angle toward one another and include a space between their ends.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet, Christoffel, and Kirby with the opposing arms of the drive coupler of Kirby. One of ordinary skill in the art would have been 

Regarding Claim 15. (Original) 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the drapery rod is a thin-walled formed tube. (Fig 20)

Regarding Claim 16. (Original) 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)

Regarding Claim 17. (Currently Amended)
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 18. (Original) 

Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 28. (New) 
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
the plurality of helical impressions having an inward most edge;
a drive coupler (Figs 18 and 19, 92);
a motor; 
coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein when the drive coupler is inserted within the hollow interior of the drapery rod the plurality of connection members (lobes) hold onto the inward most edge of at least one of the plurality of helical impressions (See Figs 19 and 20; the mating geometries would cause the inward edges of the helical impressions to be held between the lobes of the drive coupler); 
wherein when the motor operates the drive coupler rotates; 
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).
Mullet does not teach:
the drive coupler having a main body formed of compressible non-metallic material; or
the drive coupler having a plurality of connection members formed of metallic material; or
the main body compresses and the plurality of connection members cut into and hold onto the inward most edge 
However, Christoffel teaches a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
plurality of connection members formed of metallic material. (Paragraph [0052]; each of the plurality of spring clips 420 may be metal,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Christoffel with the metallic connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to improve the springiness of the connection members.
Also, Kirby teaches the plurality of connection members cut into and hold onto the inner surface of the drive element (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube.
Furthermore, as the body is a compressible non-metallic, and the metallic connection members must be introduced into the drapery rod with enough force to cut into and hold onto the inward most edge of at least one of the plurality of helical impressions, this force must necessarily compress the main body to a certain degree.

Regarding Claim 29. (New) 
The combination of Mullet, Christoffel, and Kirby teaches all limitations of claim 28.
Furthermore, Mullet teaches the plurality of connection members hold onto the inward-most edge of at least two of the plurality of helical impressions. (See Figs 19 and 20; the mating geometries would cause the inward edges of the helical impressions to be held between the lobes of the drive coupler);	Mullet does not teach the plurality of connection members cut the inward-most edge	
Kirby teaches the plurality of connection members cut into and hold onto the inner surface of the drive element (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube.

Regarding Claim 31. (New) 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …)(The above quotation in light of Figs 20 and 21 teaches this limitation).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullet and Kirby as applied to claim 19 above, and further in view of Christoffel.

Regarding Claim 20. (Original) 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the drive coupler includes a main body.
The combination does not teach, wherein the main body is formed of a compressible non-metallic material;
However, Christoffel teaches the drive coupler includes a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.

Response to Arguments
Applicant’s arguments with respect to claim(s) 
1, 2, 4, 5, 6, 8, 10, and 26, 
3, 7, 19, 20, 22, 23, and 25, 
11-13, 16, 18, and 27 
14 and 15
have been considered but are moot in light of the new grounds of rejection such that they are not commensurate with the rejection as now applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

PG Pub. US 2010/0279779 A1 – Anthoine
	Discloses a viscoelastic drive coupler to reduce noise in roller shades; also discusses the state of the art at length with numerous citations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634